       Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 1 of 41




                                   EXHIBIT C

                             Baumgartner Declaration




153892.01600/117929868v.5
       Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 2 of 41




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                         §
 In re:                                                  §      Chapter 11
                                                         §
 VANGUARD NATURAL RESOURCES,                             §      Case No. 17-30560
 LLC, et al.,                                            §
                                                         §      (Jointly Administered)
                         Reorganized Debtors.            §
                                                         §
                                                         §
 VANGUARD OPERATING, LLC,                                §
                                                         §
                                 Plaintiff,              §
 v.                                                      §
                                                         §
 SUBLETTE COUNTY TREASURER, Wyoming                      §   Adversary Pro. No. 18-03244
 NATRONA COUNTY TREASURER, Wyoming                       §   Adversary Pro. No. 18-03245
 BOARD OF CAMPBELL COUNTY                                §   Adversary Pro. No. 18-03246
 COMMISSIONERS, solely in its official capacity          §
 JOHNSON COUNTY TREASURER, Wyoming                       §   Adversary Pro. No. 18-03247
 CARBON COUNTY TREASURER, Wyoming                        §   Adversary Pro. No. 18-03248
 PARK COUNTY TREASURER, Wyoming                          §   Adversary Pro. No. 18-03249
 SWEETWATER COUNTY TREASURER,                            §   Adversary Pro. No. 18-03250
 Wyoming                                                 §
                                                         §
                                  Defendants.            §
                                                         §

                 DECLARATION OF JOHN D. BAUMGARTNER
      IN SUPPORT OF PLAINTIFF’S OMNIBUS RESPONSE IN OPPOSITION TO
             DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT

          I, John D. Baumgartner, of full age, being duly sworn according to law hereby declare:

                                        I. BACKGROUND

          1.     I am Managing Director of Stout Risius Ross, LLC in Houston, Texas, a position I

have held since 2017. Stout Risius Ross, LLC is a financial advisory firm specializing in valuation,

dispute consulting, and investment banking. I have been employed by Stout Risius Ross, LLC

since 2014. I earned a B.A. in Economics in 1992 from Rhodes College and an M.B.A. from Rice
       Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 3 of 41




University in 2000. I hold a designation as a Certified Insolvency and Reorganization Advisor and

a Certification in Distressed Business Valuation.

       2.      I have been hired by Vanguard Operating, LLC (“Plaintiff”), as a financial advisor

and litigation consultant. My curriculum vitae is attached at Exhibit A hereto. I submit this

Declaration in support of Plaintiff’s Omnibus Response in Opposition to Defendants’ Motions for

Summary Judgment. I have analyzed the demands made to Plaintiff for ad valorem tax payments

by the following counties in Wyoming: Campbell, Johnson, Sublette, Carbon, Natrona, Park, and

Sweetwater (collectively, the “Counties”). All facts set forth in this Declaration are based on my

personal knowledge and my review of relevant documents. If I were called upon to testify, I could

and would testify to each of the facts set forth herein.

                                II. MATERIALS RELIED UPON

       3.      In forming the opinions set forth in this declaration, I have reviewed and relied on

the documents listed in Exhibit B. My review of these documents and other documents that may

be relevant to this matter is ongoing.

                   III. ANALYSIS OF PENALTY FOR LATE PAYMENT

       4.      I have reviewed Wyoming Statute § 39, which contains ad valorem tax imposition,

collection, and enforcement provisions in Wyoming. I have also reviewed certain invoices for ad

valorem taxes which were submitted to Plaintiff by the Counties.

       5.      The invoices indicate that “interest at the rate of 18.0% per annum will be added to

all delinquent taxes as per Wyoming Statute 39-13-108.”

       6.      In my opinion, the 18.0% per annum interest rate imposed on delinquent taxes is a

penalty for noncompliance with timely payment obligations because it significantly exceeds the

pecuniary loss to Wyoming from late payment. In my opinion, an 18.0% interest rate was used by

the Counties as a financial sanction to force compliance with the deadlines for paying Wyoming’s
        Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 4 of 41




ad valorem tax on production. I explain the basis for these opinions below.

                                           Wyo. Stat. § 39-13-108

        7.       The 18.0% per annum interest rate on delinquent taxes was codified with the

passage of Wyo. Stat. § 39-13-108 in 1998.

        8.       When the 18.0% rate was selected, it was well above the rate governments,

companies, and individuals would pay to borrow money.

                                U.S. Treasury Rates and Borrowing Costs

        9.       Attached as Exhibit C-1 is a chart that I prepared to show that the short-term U.S.

Treasury rates1 collectively ranged from 0.600% to 6.550% from 1996 to the end of 2017.

        10.      Attached as Exhibit C-2 is a table that I prepared to show the differences between

the U.S. Treasury rates and the 18.0% per annum interest rate on delinquent taxes in Wyoming.

Generally, there was a difference between the two rates of at least 12.32%.

        11.      Attached as Exhibit C-3 is a chart that I prepared to show that the borrowing costs

of the U.S. Treasury during 1998, when the 18.0% per annum interest rate was codified, ranged

from 4.480% to 5.680%.

                                          Mortgage Interest Rates

        12.      The 18.0% per annum interest rate on delinquent Wyoming ad valorem taxes also

far exceeded the interest rates for secured floating-rate mortgages. The chart attached in

Exhibit D-1 compares the interest rates for secured floating-rate mortgages from 1996 through

2015 with the secured 18.0% rate charged for late payment of property taxes in Wyoming.

        13.      The table included in Exhibit D-2 demonstrates that during 1998, homebuyers who




1
  The 3-month Treasury rate during this time period ranged from 0.000% to 6.420%; the 6-month Treasury rate ranged
from 0.020% to 6.550%; and the 12-month Treasury rate ranged from 0.080% to 6.440%.
        Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 5 of 41




took out floating-rate mortgages with 12-month resets paid interest rates ranging collectively from

5.378% to 5.693% during that year.2 Similarly, as the chart in Exhibit E-1 shows, homebuyers who

took out mortgages during 1998, secured by their homes, paid interest rates that averaged 5.59%

for 1-year adjustable rate mortgage, 6.59% for a 15-year fixed rate mortgage, and 6.95% for a 30-

year fixed rate mortgage.

                 Wyoming Revenue Anticipation Notes and General Fund Tax Notes

        14.      Attached as Exhibit F-1 is a table that I prepared to show Wyoming’s borrowing

rate around the time that the 18.0% per annum delinquent tax interest rate was codified. During

1997, Wyoming issued $75 million of General Fund Tax and Revenue Anticipation Notes. The

notes were issued during August and came due on June 26, 1998. Wyoming paid an average of

3.8% to borrow money for just less than 12 months.

        15.      Similarly, during 1998, Wyoming issued $90 million of General Fund Tax and

Revenue Anticipation Notes. The notes were issued on July 1 and matured 360 days later on

June 25, 1999. Wyoming paid an average of 3.9% to borrow money for just less than 12 months.

The 18.0% per annum interest rate on delinquent ad valorem taxes therefore exceeded Wyoming’s

borrowing cost more than four times over.

                               Wyoming County Municipal Debt Issuances

        16.      Attached as Exhibit F-2 is a chart that I prepared showing that during the 1990s,

many of the Counties issued municipal debt at interest rates ranging from 4.750% to 6.400%.

Attached as Exhibit F-3 are tables I prepared showing the municipal debt issued in Campbell

County, Sublette County, Sweetwater County, and Natrona County during this time period.




2
  The 15-year fixed mortgage interest rate ranged from 6.364% to 6.784% during this time period; the 30-year fixed
mortgage interest rate ranged from 6.710% to 7.144% during this time period.
        Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 6 of 41




                                       BVAL AAA Municipal Benchmark

         17.      Attached as Exhibit G is a chart that I prepared comparing the 18.0% per annum

delinquent tax interest rate against the BVAL AAA Municipal Benchmark interest rate in 2017,

the year when the tax payments were made. The BVAL AAA Municipal Benchmark interest rate

was a small fraction of the delinquent tax interest rate in Wyoming.

                                          LIBOR Floating Rate Loans

         18.      Attached as Exhibit H-1 is a chart that I prepared to show that from 1996 through

2017, corporate borrowers with floating rate loans based on LIBOR3 experienced base rates

ranging from 0.148% to 7.813%. Attached as Exhibit H-2 is a chart showing the 18.0% per annum

interest rate for delinquent Wyoming ad valorem taxes compared to the LIBOR rates in 1998,4

when the statutory rate was codified, and in 2017, when the tax payments were made. The

difference between the 18.0% per annum interest rate for delinquent Wyoming ad valorem taxes

compared to the LIBOR rates in both time frames, is significant in my opinion.

                                       Prime Rate Floating Rate Loans

         19.      Attached as Exhibit I is a chart that I prepared to show that from 1996 through 2017,

corporate borrowers with floating rate loans based on the Prime Rate5 experienced base rates that

ranged from 3.250% to 9.500%. The difference between the 18.0% per annum interest rate for


3
 The London Interbank Offered Rate is a group of benchmark rates that represent the interest rates at which banks
offer to lend funds to one another in the international interbank market for short-term loans. LIBOR is an average
value of the interest rate which is calculated from estimates submitted by the leading global banks on a daily basis.
4
  For reference, the comparable rates in 1997, the year preceding the codification of the 18.0% interest rate, ranged
from 5.375% to 6.063%.
5
  The Prime Rate is the interest rate that commercial banks generally charge their corporate customers. Fluctuations
in the Prime Rate reflect a host of market dynamics. For example, the prime rate is the underlying index for most
credit cards, home equity loans and lines of credit, auto loans, student loans, and personal or small business loans. As
the underlying index for such loans, the Prime Rate’s movement illustrates the dynamism and fluidity characterizing
lenders’ opportunity costs during a given period. Thus, the Prime Rate—serving as a compensatory base, underpinning
countless short-term loans—is systemically interwoven with the compensatory expectations maintained by lenders
during this time.
       Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 7 of 41




delinquent Wyoming ad valorem taxes compared to the Prime Rate during this time was also

significant in my opinion.

                                        Federal Funds Rate

       20.     Attached as Exhibit J is a chart that I prepared to show that from 1996 through

2017, the Federal Funds Rate, the rate paid by commercial banks for money borrowed overnight

from the Federal Reserve, ranged from 0.070% to 6.540%. The Federal Funds Rate was a fraction

of the 18.0% per annum interest penalty rate on property taxes during this time period.

                                     Credit Card Interest Rates

       21.     Attached as Exhibit K is a chart that I prepared to show that from 1996 through

2017, the assessed interest rates consumers paid on unsecured credit card balances ranged from

11.960% to 15.840%. This credit card assessed interest rate was consistently below the 18.0% per

annum interest penalty rate on secured delinquent property taxes from 1996 through 2017.

                                        IV. CONCLUSION

       22.     The 18.0% rate charged on delinquent property taxes is well above any rate that

would be necessary to compensate the Counties or Wyoming for delayed collection of taxes. The

Counties’ and Wyoming’s costs to borrow funds through issuing debt were generally less than a

quarter of the 18.0% interest rate charged to non-compliant taxpayers.

       23.     In addition, at any point in time between 1998 and the Petition Date, it would have

been cheaper to borrow money from a number of sources, including even credit cards, than to incur

state-law interest on delinquent taxes in Wyoming. Even after considering the spread over a

floating rate index that a commercial bank would charge a borrower, companies would look to

commercial lenders before incurring this penalty rate. This is significant because commercial

lenders not only cover their cost of borrowing, but they also price loans at a level designed to return

a profit to their stakeholders. At all relevant times, Wyoming and its county subdivisions were
      Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 8 of 41




charging interest at rates that exceeded the levels commercial banks determined necessary to

operate profitably. This interest rate, therefore, can only be viewed as a rate designed to compel

timely payment of taxes.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.


Dated: March 14, 2019                            Respectfully submitted,


                                                 /s/ John D. Baumgartner
                                                 John D. Baumgartner, CIRA, CDBV
                                                 Managing Director, Dispute Consulting
                                                 Stout Risius Ross, LLC
Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 9 of 41



                             EXHIBIT A

              Curriculum Vitae of John D. Baumgartner
               Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 10 of 41


John D. Baumgartner
Managing Director




                                            John D. Baumgartner is a Managing Director in the Dispute Consulting group. He
                                            has more than 15 years of consulting, restructuring, and corporate finance
                                            experience. He has been involved with financial and operational restructurings,
                                            solvency analyses, fraudulent transfer disputes, investigations of fraud and
                                            misconduct, forensic accounting investigations, valuation of assets and enterprises,
                                            asset divestitures, and due diligence. He has advised trustees, debtors, senior lenders,
                                            mezzanine lenders, and unsecured creditors of companies in industries that include
                                            real estate, healthcare, power and utilities, retail gas marketing, retail power
                                            marketing, midstream energy companies, web hosting/e-commerce, transportation,
                                            and retail services.

Houston, TX USA
Office: +1.713.221.5149
Mobile: +1.832.423.6711                     Interim Management and Restructuring Advisory Experience
jbaumgartner@stoutadvisory.com
                                            •    Serving as financial advisor to a general contractor that specialized in multi-
Education                                        family housing developments during the chapter 11 proceeding. Services
                                                 included creditor/vendor management, preparation of bankruptcy reports,
M.B.A, Rice University                           cash forecasting, and negotiation of a plan of reorganization.
B.A., Economics, Rhodes College             •    Serving as trustee of a post-confirmation litigation trust. Duties includes
                                                 pursuing preference actions, fraudulent transfers to insiders and other
Designations                                     managing other litigation for the benefit of creditors.
Certified Insolvency and Restructuring      •    Serving as financial advisor to the creditors committee of a distributor of
Advisor (CIRA)                                   pipes, vales and fittings. Services included litigation consulting, DIP finance
Certification in Distressed Business             negotiations, analysis of sale proposals, financial analysis and negotiation of a
Valuation (CDBV)                                 plan of reorganization/liquidation.
                                            •    Served as financial advisor to a chain of dental clinics during their chapter 11
Practice Areas                                   proceeding. Services included litigation consulting for settlement
Restructuring                                    negotiations of a qui tam matter, negotiation of plan of reorganization,
Bankruptcy                                       bankruptcy reporting, cash management, and cash forecasting.
Investigations                              •    Served as financial advisor to a Long Term Acute Care Hospital company.
Special Assignments                              Services included negotiating a plan of reorganization that allowed equity to
                                                 remain in control of the company, cash management and forecasting, creditor
Industry Focus                                   and vendor negotiations and bankruptcy reporting.
                                            •    Served as Interim CFO of a distressed international vegetable oil bottling
Healthcare & Life Sciences
                                                 company and its affiliated entities. Services included sourcing new capital,
Energy & Utilities
                                                 overseeing financial reporting, capital budgeting and preparing financial
Real Estate, Lodging & Leisure
                                                 forecasts. Services also included managing relationship with lender during a
Consumer, Retail, Food & Beverage
                                                 workout process.
                                            •    Served as interim management and financial advisor to a Louisiana-focused
                                                 E&P company and eleven affiliates during a Chapter 11 proceeding. Services
                                                 included negotiating a credit facility, marketing the debtors’ oil and gas assets
                                                 to prospective investors, financial reporting, cash forecasts and vendor
                                                 relationship management.
                                            •    Served as interim Director of Purchasing at a large non-profit hospital in New
                                                 York City during its operational and financial restructuring. Services
                                                 included negotiating payment terms with the incumbent food supplier and,
                                                 ultimately, negotiating a contract with a replacement vendor, negotiating


                                         Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

                                                                                                               stoutadvisory.com
            Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 11 of 41


John D. Baumgartner
Managing Director



                                             payment terms with legacy vendors, establishing payment terms with new
                                             vendors and prioritizing material purchases as part of the cash management
                                             process.
                                         •   Served as financial advisor to a Houston-based forge business during a
                                             Chapter 11 liquidation process. Services included negotiating for the use of
                                             cash collateral, preparation of a wind down budget, financial reporting and
                                             selling the debtor’s assets.
                                         •   Served as financial advisor to the equity committee of an E&P company with
                                             assets in Louisiana state waters.
                                         •   Served as financial advisor to a Houston-based oil field service company
                                             liquidating under Chapter 11.
                                         •   Advised the Official Committee of Unsecured Creditors in the Chapter 11
                                             filing of a mid-sized inland barge company. Advisory services included
                                             reviewing monthly operating reports for inappropriate payments to insiders
                                             and preparation of an alternative plan of reorganization including identifying
                                             post-confirmation management team and arranging financing.
                                         •   Advised the administration of a private university during a loan workout
                                             process. Services included preparation of cash forecasts, analysis of financial
                                             performance, presentations to stakeholders, loan extension and modification
                                             negotiations and development of a successful refinancing plan.
                                         •   Served as outside board member for a home health care provider.
                                         •   Served as Liquidating Trustee for a hospitality company. Services include
                                             marshaling and liquidating assets, negotiating settlements with creditors and
                                             dissolving the company.
                                         •   Served as financial advisor to a group of affiliated dental clinics operating
                                             under Chapter 11. Services included financial reporting, preparation of initial
                                             documents in support of petition, negotiation of debtor-in-possession
                                             financing and negotiating a settlement with the largest creditor.
                                         •   Advised the senior leadership of a private liberal arts college in the Midwest.
                                             Services included improving communication between school leadership and
                                             lender group, loan covenant analysis, operational and financial review of the
                                             college and assistance with establishing appropriate interim loan covenants.
                                         •   Advised the Official Committee of Unsecured Creditors in the Chapter 11
                                             filing of a regional nursing home chain. Services included analyzing and
                                             providing testimony about the company’s performance during bankruptcy and
                                             preparation of a competing plan of reorganization.
                                         •   Advised the Official Committee of Unsecured Creditors of an urban hospital
                                             company that operated two facilities. Advisory services included soliciting
                                             and negotiating potential investments from physicians, soliciting alternative
                                             buyers of the facilities, and ongoing operational performance monitoring.
                                         •   Advised the bank group during the restructuring of an aluminum billet
                                             producer. Services included financial and operational reviews, analyses of
                                             marketing plans, analyses of financial forecasts, and assessments of the
                                             management team.
                                         •   Advised the Chapter 11 trustee of an auto repair, service and fuel supply
                                             company. Services include evaluating financial and operational performance
                                             of the debtor, negotiating with management/equity owner and assistance with
                                             financial reporting.




Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                                      2
            Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 12 of 41


John D. Baumgartner
Managing Director



                                         •   Advised the lender to a portfolio of family water parks during the company’s
                                             recapitalization. Services included vetting financial forecasts provided by
                                             management, analyzing refinancing alternatives and bankruptcy preparations.
                                         •   Served as Financial Advisor to the owner of a 275,000 square foot office
                                             building during the property’s Chapter 11 proceeding. Services included
                                             preparation of financial reports for the bankruptcy court and US Trustee,
                                             analysis of restructuring alternatives, negotiations with lenders and investors.
                                         •   Advised the Official Committee of Unsecured Creditors in the Chapter 11
                                             filing of one of the largest operators of quick lube centers in the US. Advisory
                                             services included analyzing the debtor’s strategic alternatives for a financial
                                             and operational restructuring (including the costs and benefits of rejecting the
                                             franchise agreement, rebranding the stores and entering into new motor oil
                                             supply agreements), analyzing potential fraudulent transfers and other
                                             avoidance actions, monitoring and evaluating the debtor’s operations on the
                                             behalf of the committee, and working with the debtor and its advisors toward
                                             a plan of reorganization.
                                         •   Advised the management and private equity sponsor of a steel bar distribution
                                             company that served the drilling industry. Services included financial and
                                             operational reviews, negotiating and restructuring mezzanine credit facilities,
                                             preparation of cash flow forecasts, validation of financial projections, and
                                             assessment of strategic alternatives.
                                         •   Advised the management and private equity sponsor of a specialty alloy pipe
                                             distributor. Services included negotiations with senior and mezzanine lenders,
                                             financial and operational reviews, liquidity analyses, validation of financial
                                             projections and assessment of strategic alternatives.
                                         •   On behalf of a private equity sponsor/credit opportunity fund, conducted a
                                             forensic examination of the loan portfolio and lending practices of a subprime
                                             auto and medical lender.
                                         •   Evaluated the viability of an offshore marine construction company. Services
                                             included managerial due diligence, evaluation of financing alternatives, and
                                             review of the company’s operating forecast and balance sheet.
                                         •   Conducted a forensic accounting examination of a bankrupt E&P company’s
                                             books and records on behalf of the lender. Services included tracing the flow
                                             of funds across several related companies’ bank accounts to recreate payment
                                             histories and an analysis of contributions from and distributions to the equity
                                             holder.
                                         •   On behalf of a global food service company and five of its affiliates, assisted
                                             with the defense of a multi-million dollar preference action. Services
                                             included evaluating the payment history of a bankrupt restaurant chain,
                                             preparing analyses of typical payment histories and preparing exhibits for
                                             counsel to use during settlement negotiations.
                                         •   Advised counsel to one of the largest turnaround consulting firms in the
                                             world during the defense against allegations of misconduct and negligence by
                                             a CRO.
                                         •   Advised a potential acquirer during the bankruptcy of a well-known, family
                                             owned delicatessen restaurant in Austin. Services included valuing the
                                             restaurant, conducting due diligence on-site, analyzing claims against the
                                             company and developing a strategy for converting client’s claim into an
                                             equity position in the reorganized company.



Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                                       3
            Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 13 of 41


John D. Baumgartner
Managing Director



                                         •   Advised the Creditors’ Committee of an E&P company with assets in New
                                             Mexico and Oklahoma. Services included analysis of the company’s
                                             capitalization relative to industry standards, evaluation of potential causes of
                                             action against the equity sponsor and analysis of assets.
                                         •   Advised the state court-appointed receiver, Chapter 11 trustee and Chapter 7
                                             trustee of a web hosting company on operational issues, financial reporting,
                                             and restructuring alternatives. Services included interim management;
                                             negotiations with vendors, landlords and leasing companies; review of the
                                             company’s books and records to identify avoidable transfers; litigation
                                             support for the pursuit of fraudulently acquired funds; and the liquidation of
                                             the company’s assets.
                                         •   Advised the Official Committee of Unsecured Creditors in the Chapter 11
                                             filing of an E&P company with assets in shale formations throughout Texas
                                             and Louisiana. Advisory services included analyzing potential sources of
                                             recovery for the creditors, reviewing the debtor’s producing assets and leases
                                             and analyzing potential fraudulent transfers and other avoidance actions.
                                         •   Provided going concern assistance to the audit team of a national subprime
                                             mortgage lender.
                                         •   Advised the seller during post-acquisition litigation over the value of one of
                                             the 10 largest subprime mortgage origination companies in the US. The seller
                                             was a regional bank holding company and the buyer was an international
                                             banking company. Dispute was over the appropriate levels of reserves against
                                             both newly originated loans and the loans held for investment portfolio, and
                                             the accounting treatment of those reserves.
                                         •   Assisted the management of one of the world’s largest manufacturers of
                                             geosynthetic, concrete, furnishing and industrial fibers, and fabrics through
                                             Chapter 11 reorganization. Responsibilities included reviewing the
                                             company’s disbursements during the 90 days prior to filing for potential
                                             preference payments that could be avoided by the estate.
                                         •   Evaluated the management agreement between the non-operating owners of a
                                             large nuclear power station and the regulated utility that operates the facility.
                                             Services included reviewing an annual administrative cost allocation, forensic
                                             accounting and reconstruction of accounts, estimations of administrative costs
                                             and providing recommendations for revisions to the management agreement.
                                         •   Provided a valuation of a portfolio of power generation facilities in the
                                             NYISO. Services included estimating the effects of changes to capacity
                                             markets on cash flows to the facilities.
                                         •   Advised an investor group on their participation in second round financing of
                                             a green-energy-focused retail electric provider. Services included evaluating
                                             the market for green power, conducting due diligence on the company and its
                                             management team as well as providing recommendations on risk management
                                             practices that should be implemented by the company.
                                         •   Provided a valuation of an energy trading company as part of the sale of
                                             management’s minority interest. Services included estimating the cost of
                                             capital for comparable businesses and evaluating management’s growth
                                             forecast.
                                         •   Evaluated the viability of a construction-stage amusement park development
                                             company. Advisory services included due diligence, evaluation of
                                             management’s short-term and long-term forecasts, and evaluation of the
                                             company’s financial reserves.


Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                                        4
            Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 14 of 41


John D. Baumgartner
Managing Director



                                         •   Advised the Official Committee of Unsecured Creditors in the first retail
                                             electric provider to file for Chapter 11 protection following deregulation in
                                             Texas. Services included reviewing DIP financing terms, interim supply
                                             agreements, exit financing, negotiation of unsecured creditor payout terms,
                                             and service as the post-confirmation plan agent.
                                         •   Advised the Official Committee of Unsecured Creditors in the Chapter 11
                                             filing of a garage door manufacturer. Services included testimony regarding
                                             cash flow forecasts, solicitation of alternative bidders for a Section 363 sale
                                             of the company’s assets, and monitoring of the company’s monthly operating
                                             performance.
                                         •   Advised the Official Committee of Unsecured Creditors in the Chapter 11
                                             filing of a large regional propane distributor. Advisory services included
                                             company valuation, operational performance monitoring, and negotiation of a
                                             plan of reorganization.



                                        Litigation experience
                                         •   Prepared expert report on a fraudulent conveyance matter involving an
                                             exchange of debt for assets prior to a chapter 11 filing
                                         •   Rebuttal expert on a lost profits matter in the advertising industry.
                                         •   Prepared expert witness report on the solvency of healthcare company and
                                             related physician practice management group.
                                         •   Prepared expert witness report on the solvency of a chain of specialized
                                             surgical centers.
                                         •   Prepared expert witness report on the solvency of an auto insurance broker
                                             and affiliated finance company.
                                         •   Provided forensic accounting services to an oilfield services company during
                                             a dispute over vendor billing practices.
                                         •   Provided forensic accounting services to an oilfield services company during
                                             a dispute over insurance costs.
                                         •   Prepared an expert report for the board of a bankrupt cotton merchant in post-
                                             bankruptcy litigation over solvency and the treatment of certain creditors.
                                         •   Prepared an expert report for an arbitration proceeding between large oil
                                             companies. Services included reviewing the terms of the contract that
                                             governs the allocation and application of certain expenses to a payout
                                             account.
                                         •   Prepared solvency analysis for a real estate developer in fraudulent transfer
                                             matter.
                                         •   Prepared a payment analysis to assist with the settlement of allegedly
                                             preferential payments to a national food supplier from a bankrupt restaurant
                                             chain.




Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                                       5
            Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 15 of 41


John D. Baumgartner
Managing Director



                                        Professional Memberships
                                         •   Turnaround Management Association – Former Treasurer of the Houston
                                             Chapter and former member of the National Education Oversight Committee
                                         •   American Bankruptcy Institute
                                         •   Association of Insolvency and Restructuring Advisors.




Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                                6
            Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 16 of 41


John D. Baumgartner
Managing Director



Publications

“Impact of Credit Bidding on Oil and Gas Bankruptcy Recoveries,” AIRA Journal, Vol. 31, No. 1, 2017

“Challenges in Higher Education,” The SRR Journal, Fall 2016

“How Credit Bidding is Impacting Oil and Gas Bankruptcy Recoveries,” The SRR Journal, Fall 2014



Speeches and Seminars

“Chapter 11—The New Critical Path.” Presentation to the City Bar of New York, October 2008.

“Case Study of a Hypothetical Big 3 Auto Manufacturer Restructuring.” TMA Houston, Fall Continuing Education Program,
September 2009.

“Increase in Prepackaged Bankruptcies Likely to Continue.” The Journal of Corporate Renewal, October 2010.

“Emerging Issues in Bankruptcy Litigation: Fraudulent Transfers and Preferences” Presentation to the 2011 University of
Texas School of Law Bankruptcy Conference

“Who Really Is Your Client ... No, Really??” Presentation to the State Bar of Texas Advanced Business Bankruptcy
Conference 2012

“Credit Bidding in Oil and Gas Bankruptcies”, Presentation to Houston Chapter of the Inns of Court, November 2014

“Oilfield Service Industry Update,” Commercial Finance Association, Hosted by Winstead PC, May 12, 2015

“Oil and Gas Restructurings: Helping Financial Institutions Deal with the Impact of Declining Oil and gas Prices”, Anderson
Kill Banking and Lending Practice Presentation, May 19, 2016

“Risky Business: Lending in Distressed Times”, joint presentation with Jackson & Walker LLP, September 22, 2016




Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                                      7
    Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 17 of 41




                                        EXHIBIT B

In re: Vanguard Natural Resources, LLC, et al., Chapter 11 Case No. 17-30560

    Global Notes, Methodology, and Specific Disclosures Regarding the Debtors’
     Schedules of Assets and Liabilities and Statements of Financial Affairs,
     Mar. 16, 2017, ECF No. 384

    Chapter 11 Voluntary Petition, Feb. 1, 2017, ECF No. 1

    Declaration of Richard A. Robert, Chief Financial Officer of Vanguard Natural
     Resources, LLC in Support of Chapter 11 Petitions and First Day Motions,
     Feb. 2, 2017, ECF No. 6

    Motion Regarding Chapter 11 First Day Motions/Debtors’ Emergency Motion for
     Entry of Interim and Final Orders Authorizing Payment of Certain Prepetition and
     Postpetition Taxes and Fees Filed by Debtor Vanguard Natural Resources, LLC,
     Feb. 2, 2017, ECF No. 8

    Motion Regarding Chapter 11 First Day Motions/Debtors’ Emergency Motion for
     Entry of an Order (I) Authorizing Debtors to File Consolidated List of Creditors and
     Consolidated List of 50 Largest Unsecured Creditors, (II) Waiving Requirements to
     File Equity Lists and Modifying Equity Holder Notice Requirements, and
     (III) Approving Form and Manner of Notifying Creditors of Commencement of
     These Chapter 11 Cases and Other Information, Feb. 2, 2017, ECF No. 12

          Vanguard Operating, LLC v. Wyoming Department of Revenue,
           Adversary Proceeding Case No.18-03046 (Bankr. S.D. Tex.)

    The Amended Complaint, ECF No. 17

    The State of Wyoming Department of Revenue’s Motion to Dismiss Counts I, II and
     IV, ECF No. 24


        Vanguard Operating, LLC v. Johnson County Treasurer, Wyoming,
          Adversary Proceeding Case No. 18-03247 (Bankr. S.D. Tex.)

    Complaint, ECF No. 1

    Johnson County Treasurer’s 12(b)(6) Motion to Dismiss, ECF No. 8

    Plaintiff’s Brief in Opposition to Defendant’s 12(b)(6) Motion to Dismiss, ECF
       Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 18 of 41




        No. 12

        Vanguard Operating, LLC v. Board of Campbell County Commissioners,
            Adversary Proceeding Case No. 18-03246 (Bankr. S.D. Tex.)

       Complaint, ECF No. 1

       Defendant’s Answer and Counterclaims, ECF No. 11

       Answer of Vanguard Operating LLC to Campbell County Treasurer’s Counterclaims,
        ECF No. 14

       Stipulation, ECF No. 23

                                  Additional Materials

Wyoming Statute § 39

Ad valorem tax invoices from the following counties in Wyoming: Campbell, Johnson,
Sublette, Carbon, Natrona, Park, and Sweetwater

Board of Governors of the Federal Reserve System (US), 3-Month Treasury Constant
Maturity Rate [DGS3MO], 6-Month Treasury Constant Maturity Rate [DGS6MO], and 1-
Year Treasury Constant Maturity Rate [DGS1], retrieved from FRED, Federal Reserve Bank
of St. Louis; https://fred.stlouisfed.org, March 14, 2019.

Board of Governors of the Federal Reserve System (US), 3-Month Treasury Constant
Maturity Rate [DGS3MO], 6-Month Treasury Constant Maturity Rate [DGS6MO], 1-Year
Treasury Constant Maturity Rate [DGS1], 2-Year Treasury Constant Maturity Rate [DGS2],
3-Year Treasury Constant Maturity Rate [DGS3], 5-Year Treasury Constant Maturity Rate
[DGS5], and 10-Year Treasury Constant Maturity Rate [DGS10], retrieved from FRED,
Federal Reserve Bank of St. Louis; https://fred.stlouisfed.org, March 14, 2019.

Board of Governors of the Federal Reserve System (US), 1-Month London Interbank Offered
Rate (LIBOR), based on U.S. Dollar, Percent, Daily, Not Seasonally Adjusted
[USD1MTD156N], 3-Month London Interbank Offered Rate (LIBOR), based on U.S.
Dollar, Percent, Daily, Not Seasonally Adjusted [USD3MTD156N], 6-Month London
Interbank Offered Rate (LIBOR), based on U.S. Dollar, Percent, Daily, Not Seasonally
Adjusted [USD6MTD156N], and 12-Month London Interbank Offered Rate (LIBOR), based
on U.S. Dollar, Percent, Daily, Not Seasonally Adjusted [USD12MD156N], retrieved from
FRED, Federal Reserve Bank of St. Louis; https://fred.stlouisfed.org, March 14, 2019.

Board of Governors of the Federal Reserve System (US), 1-Month London Interbank Offered
Rate (LIBOR), based on U.S. Dollar, Percent, Daily, Not Seasonally Adjusted
[USD1MTD156N], 3-Month London Interbank Offered Rate (LIBOR), based on U.S.
Dollar, Percent, Daily, Not Seasonally Adjusted [USD3MTD156N], 6-Month London
Interbank Offered Rate (LIBOR), based on U.S. Dollar, Percent, Daily, Not Seasonally
Adjusted [USD6MTD156N], and 12-Month London Interbank Offered Rate (LIBOR), based
      Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 19 of 41




on U.S. Dollar, Percent, Daily, Not Seasonally Adjusted [USD12MD156N], retrieved from
FRED, Federal Reserve Bank of St. Louis; https://fred.stlouisfed.org, March 14, 2019.

Board of Governors of the Federal Reserve System (US), Bank Prime Loan Rate, Percent,
Monthly, Not Seasonally Adjusted [MPRIME], retrieved from FRED, Federal Reserve Bank
of St. Louis; https://fred.stlouisfed.org, March 14, 2019.

Board of Governors of the Federal Reserve System (US), Effective Federal Funds Rate,
Percent, Monthly, Not Seasonally Adjusted [FEDFUNDS], retrieved from FRED, Federal
Reserve Bank of St. Louis; https://fred.stlouisfed.org, March 14, 2019.

Board of Governors of the Federal Reserve System (US), Commercial Bank Interest Rate on
Credit Card Plans, Accounts Assessed Interest [TERMCBCINTNS], retrieved from FRED,
Federal Reserve Bank of St. Louis; https://fred.stlouisfed.org, March 14, 2019.

Freddie Mac (“FHLMC”); Primary Mortgage Market Survey®; Conventional, Conforming,
Treasury-Indexed 1-Year Adjustable Rate Mortgage (“ARM”) Series Since 1984. Monthly
data presented in terms of twelve-month averages for each calendar year presented. Data set
did not extend beyond 2015.

Freddie Mac (“FHLMC”); Primary Mortgage Market Survey®; Conventional, Conforming,
Treasury-Indexed 1-Year Adjustable Rate Mortgage (“ARM”) Series, since 1984;
Conventional, Conforming 15-Year Fixed-Rate Mortgage Series, since 1991; and
Conventional, Conforming 30-Year Fixed-Rate Mortgage Series, since 1971. Monthly data
presented in terms of twelve-month averages for each calendar year presented. Data set did
not extend beyond 2015.

Bloomberg LP; BVAL AAA Municipal Bond Yield Index as of January 30, 2017, which
corresponds to the period during which the Debtor did not pay the ad valorem taxes.

Official Statement of the State of Wyoming relating to the issuance of $75,000,000 State of
Wyoming General Fund Tax and Revenue Anticipation Notes Series 1997, dated August 12,
1997.

Official Statement of the State of Wyoming relating to the issuance of $90,000,000 State of
Wyoming General Fund Tax and Revenue Anticipation Notes Series 1998, dated June 23,
1998.

Official Statement relating to $22,000,000 Campbell County School District Number 1 State
of Wyoming General Obligation Bonds, Series 1996, dated June 24, 1996.

Official Statement relating to $6,290,000 Campbell County School District Number 1 State
of Wyoming Tax Anticipation Warrants, Series 1996, dated July 17, 1996.

Official Statement relating to $10,075,000 Campbell County School District Number 1 State
of Wyoming Tax Anticipation Warrants, Series 1997, dated July 18, 1997.

Official Statement relating to $10,515,000 Campbell County School District Number 1 State
     Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 20 of 41




of Wyoming Tax Anticipation Warrants, Series 1998, dated June 26, 1998.

Final Offering Circular relating to $2,035,000 Sublette County School District Number 1,
State of Wyoming General Obligation Refunding Bonds, Series 1995, dated May 9, 1995.

Official Statement regarding $2,100,000 Sublette County School District Number 1 State of
Wyoming General Obligation Bonds, Series 1996, dated December 11, 1996.

Official Statement regarding $20,900,000 Sweetwater County School District Number 2
State of Wyoming General Obligation Bonds, Series 1994, dated October 15, 1994.

Official Statement regarding $4,750,000 Sweetwater County School District Number 1 State
of Wyoming Tax Anticipation Warrants, Series 1996, dated August 19, 1996.

Official Statement regarding $3,800,000 Sweetwater County School District Number 1 State
of Wyoming Tax Anticipation Warrants, Series 1996, dated June 25, 1997.

Official Statement regarding $18,200,000 Sweetwater County School District Number 2
State of Wyoming General Obligation Refunding Bonds, Series 1998, dated June 1, 1998.

Official Statement regarding $16,500,000 Natrona County School District Number 1 State
of Wyoming General Obligation Bonds, Series 1994, dated July 1, 1994.
                                        Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 21 of 41

                                               Exhibit C-1: U.S. Treasury Rates, Over Time (1996 – 2017)1

            Interest
            Rate (%)

                       20.0


                                                                                                                                                                 18.0%




                       15.0




                       10.0




                        5.0




                        0.0
                         Jan-1996        Jan-1999          Jan-2002          Jan-2005           Jan-2008          Jan-2011          Jan-2014          Jan-2017


                                             3MO Treasury Yield            6MO Treasury Yield           1Y Treasury Yield           WY Penalty Rate




1Board of Governors of the Federal Reserve System (US), 3-Month Treasury Constant Maturity Rate [DGS3MO], 6-Month Treasury Constant Maturity Rate [DGS6MO], and 1-Year Treasury Constant
Maturity Rate [DGS1], retrieved from FRED, Federal Reserve Bank of St. Louis; https://fred.stlouisfed.org, March 14, 2019.
                                Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 22 of 41

Exhibit C-2
U.S. Treasury Yield Curves (1998)


                                       Comparison To U.S. Treasury Yield Curve as of 1998
     Yield to Maturity: U.S. Treasury Securities (1998)                                              Difference
 YTM @             January          July         December       WY Penalty Rate         January         July      December
 3M                     5.320         5.090          4.480                  18.000          12.680       12.910      13.520
 6M                     5.400         5.220          4.550                  18.000          12.600       12.780      13.450
 1Y                     5.460         5.370          4.530                  18.000          12.540       12.630      13.470
 2Y                     5.590         5.460          4.540                  18.000          12.410       12.540      13.460
 3Y                     5.620         5.470          4.550                  18.000          12.380       12.530      13.450
 5Y                     5.630         5.430          4.560                  18.000          12.370       12.570      13.440
 7Y                     5.680         5.500          4.730                  18.000          12.320       12.500      13.270
 10Y                    5.670         5.440          4.650                  18.000          12.330       12.560      13.350
                                         Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 23 of 41

                                 Exhibit C-3: U.S. Treasury Yield Curves (Jan. 2, Jul. 1, & Dec. 31, 1998)1

            Interest
            Rate (%)

                 20.0
                                               * Relevant Range
                                                                                                                                                                  18.0 %




                 15.0




                                              See Table C-2 for detailed
                                              comparison

                 10.0




                  5.0
                                                                                                                                                          ** U.S. Treasury:
                                                                                                                                                       BOY, MOY, & EOY (1998)




                  0.0
                                 3M                    6M                   1Y                    2Y                    3Y                    5Y                   10Y
                                                                                                                                                                            Term
                                                               1/2/1998          7/1/1998        12/31/1998           WY Penalty Rate




1Board of Governors of the Federal Reserve System (US), 3-Month Treasury Constant Maturity Rate [DGS3MO], 6-Month Treasury Constant Maturity Rate [DGS6MO], 1-Year Treasury Constant Maturity
Rate [DGS1], 2-Year Treasury Constant Maturity Rate [DGS2], 3-Year Treasury Constant Maturity Rate [DGS3], 5-Year Treasury Constant Maturity Rate [DGS5], and 10-Year Treasury Constant Maturity
Rate [DGS10], retrieved from FRED, Federal Reserve Bank of St. Louis; https://fred.stlouisfed.org, March 14, 2019.
                                           Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 24 of 41

                                   Exhibit D-1: 1-Year Adjustable Rate Mortgage, Over Time (Annual Avg.)1
               Interest
               Rate (%)

                          20.0

                                                                                                                                                               18.0%




                          15.0




                          10.0




                           5.0




                           0.0
                                 1996        1998          2000           2002         2004          2006          2008           2010         2012          2014


                                                                  Treasury Indexed 1-Year ARM (annual avg)             WY Penalty Rate




1   Based on data published by Freddie Mac (“FHLMC”) in the Primary Mortgage Market Survey; Conventional, Conforming Treasury-Indexed 1-Year Adjustable Rate Mortgage (“ARM”) Series Since
1984. Monthly data presented in terms of twelve-month averages for each calendar year presented. Data set did not extend beyond 2015.
                          Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 25 of 41

Exhibit D-2
Freddie Mac: 1998 Mortgage Rates, Monthly


                                    Comparison To Monthly Mortgage Rates (1998)
                 Mortgage Interest Rates: 1998                                                 Difference
    Month    1 Yr. ARM       15 Yr.         30 Yr.       WY Penalty Rate          1 Yr. ARM      15 Yr.     30 Yr.
 Jan              5.536          6.576          6.994                18.000           12.464       11.424      11.006
 Feb              5.598          6.638          7.043                18.000           12.403       11.363      10.958
 Mar              5.693          6.743          7.128                18.000           12.308       11.258      10.873
 Apr              5.668          6.780          7.140                18.000           12.333       11.220      10.860
 May              5.690          6.784          7.144                18.000           12.310       11.216      10.856
 Jun              5.688          6.668          6.998                18.000           12.313       11.333      11.003
 Jul              5.634          6.624          6.952                18.000           12.366       11.376      11.048
 Aug              5.593          6.613          6.923                18.000           12.408       11.388      11.078
 Sep              5.465          6.403          6.723                18.000           12.535       11.598      11.278
 Oct              5.378          6.364          6.710                18.000           12.622       11.636      11.290
 Nov              5.525          6.505          6.865                18.000           12.475       11.495      11.135
 Dec              5.560          6.390          6.738                18.000           12.440       11.610      11.262
 Average          5.585          6.590          6.946                18.000           12.415       11.410      11.054
                                         Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 26 of 41

                                                 Exhibit E-1: Average Mortgage Interest Rates (1998)1
             Interest
             Rate (%)

                        20.0

                                                                                                                                          18.0 %




                        15.0




                                                               See Table D-2 for detailed
                                                               comparison

                        10.0




                         5.0




                         0.0
                                                1Y ARM                                        15Y Fixed                                       30Y Fixed
                                                                                                                                                                            Term
                                                                   Avg Mortgage Rate - FHLMC, 1998                WY Penalty Rate




1 Based on data published by Freddie Mac (“FHLMC”) in the Primary Mortgage Market Survey®; Conventional, Conforming, Treasury-Indexed 1-Year Adjustable Rate Mortgage (“ARM”) Series, since
1984; Conventional, Conforming 15-Year Fixed-Rate Mortgage Series, since 1991; and Conventional, Conforming 30-Year Fixed-Rate Mortgage Series, since 1971. Monthly data presented in terms of
twelve-month averages for each calendar year presented. Data set did not extend beyond 2015.
                          Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 27 of 41

Exhibit E-2
Freddie Mac: 1998 Mortgage Rates, Monthly


                                    Comparison To Monthly Mortgage Rates (1998)
                 Mortgage Interest Rates: 1998                                                 Difference
    Month    1 Yr. ARM       15 Yr.         30 Yr.       WY Penalty Rate          1 Yr. ARM      15 Yr.     30 Yr.
 Jan              5.536          6.576          6.994                18.000           12.464       11.424      11.006
 Feb              5.598          6.638          7.043                18.000           12.403       11.363      10.958
 Mar              5.693          6.743          7.128                18.000           12.308       11.258      10.873
 Apr              5.668          6.780          7.140                18.000           12.333       11.220      10.860
 May              5.690          6.784          7.144                18.000           12.310       11.216      10.856
 Jun              5.688          6.668          6.998                18.000           12.313       11.333      11.003
 Jul              5.634          6.624          6.952                18.000           12.366       11.376      11.048
 Aug              5.593          6.613          6.923                18.000           12.408       11.388      11.078
 Sep              5.465          6.403          6.723                18.000           12.535       11.598      11.278
 Oct              5.378          6.364          6.710                18.000           12.622       11.636      11.290
 Nov              5.525          6.505          6.865                18.000           12.475       11.495      11.135
 Dec              5.560          6.390          6.738                18.000           12.440       11.610      11.262
 Average          5.585          6.590          6.946                18.000           12.415       11.410      11.054
                                     Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 28 of 41

Exhibit F-1
State of Wyoming: Municipal Debt Issuance
                          General Fund Tax and Revenue Anticipation Notes (Series 1997) (1)
    Dated:                8/19/1997
    Maturity:             6/26/1998
    Issuer:       State of Wyoming

    Tranche:          Principal           Coupon Rate            YTM at Issuance          Wt/Total   Wtd Avg YTM
      A           $      5,000,000                  4.250                     3.831           6.667%       0.255
      B                 10,000,000                  4.250                     3.833         13.333%        0.511
      C                 10,000,000                  4.250                     3.838         13.333%        0.512
      D                 25,000,000                  4.500                     3.820         33.333%        1.273
      E                 25,000,000                  4.500                     3.829         33.333%        1.276
    Total         $     75,000,000                     NMF                      NMF         100.000%           3.828


                          General Fund Tax and Revenue Anticipation Notes (Series 1998) (2)
    Dated:                 7/1/1998
    Maturity              6/25/1999
    Issuer:       State of Wyoming

    Tranche:          Principal           Coupon Rate            YTM at Issuance          Wt/Total  Wtd Avg YTM
      A           $     10,000,000                  4.250                     3.530         11.111%       0.392
      B                 10,000,000                  4.000                     3.550         11.111%       0.394
      C                 70,000,000                  4.000                     4.000         77.778%       3.111
    Total         $     90,000,000                     NMF                      NMF         100.000%           3.898

Sources and notes:
 (1) See Official Statement of the State of Wyoming relating to the issuance of $75,000,000 State of Wyoming General
     Fund Tax and Revenue Anticipation Notes Series 1997, dated August 12, 1997.
 (2) See Official Statement of the State of Wyoming relating to the issuance of $90,000,000 State of Wyoming General
     Fund Tax and Revenue Anticipation Notes Series 1998, dated June 23, 1998.
                                                 Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 29 of 41

                                                        Exhibit F-2: Wyoming Municipal Debt Interest Rates1
                Interest
                Rate (%)

                     20.0

                                                                                                                                                                           18.0%




                     15.0




                     10.0




                      5.0




                      0.0
                                1Y          2Y          3Y          4Y         5Y          6Y          7Y             8Y    9Y       10Y      11Y      12Y       13Y          14Y
                                                                                                                                                                   Maturity at Issuance

                                  Campbell ('96)         Sublette ('95)        Sublette ('96)       Sweetwater ('94)       Sweetwater ('98)    WY Penalty Rate         Natrona ('94)




1   See footnote disclosures in Exhibits F-1 and F-3 for citations pertaining to data presented in the chart above.
                                Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 30 of 41

Exhibit F-3
Campbell County, WY: Municipal Debt Issuance
              Campbell County School District No. 1 General Obligation Bonds (Series 1996) (1)
  Dated:                        6/15/1996
  Maturity:                      Multiple*
  Issuer:                 Campbell County

     Maturity             Principal             Coupon Rate           YTM at Issuance       Term (Yrs)
  6/1/1997         $              455,000                 6.625                    4.127              1
  6/1/1998                        640,000                 6.625                    4.549              2
  6/1/1999                      1,320,000                 6.625                    4.827              3
  6/1/2000                      1,670,000                 6.625                    4.968              4
  6/1/2001                      2,025,000                 5.050                    5.049              5
  6/1/2002                      2,115,000                 5.150                    5.150              6
  6/1/2003                      2,215,000                 5.250                    5.250              7
  6/1/2004                      2,580,000                 5.350                    5.350              8
  6/1/2005                      2,725,000                 5.450                    5.450              9
  6/1/2006                      2,860,000                 5.550                    5.550            10
  6/1/2007                      3,395,000                 5.650                    5.681            11



              Campbell County School District No. 1 Tax Anticipation Warrants (Series 1996) (2)
  Dated:                        7/25/1996
  Maturity                      6/30/1997
  Issuer:                 Campbell County

     Maturity             Principal             Coupon Rate           YTM at Issuance       Term (Yrs)
  6/30/1997        $            6,290,000                 4.500                    4.000              1
                                  Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 31 of 41

Exhibit F-3
Campbell County, WY: Municipal Debt Issuance

               Campbell County School District No. 1 Tax Anticipation Warrants (Series 1997) (3)
    Dated:                        7/24/1997
    Maturity                      6/29/1998
    Issuer:                Campbell County

       Maturity            Principal              Coupon Rate            YTM at Issuance        Term (Yrs)
    6/29/1998       $           10,075,000                  4.150                     3.900               1




               Campbell County School District No. 1 Tax Anticipation Warrants (Series 1998) (4)

    Dated:                         7/1/1998
    Maturity                      6/25/1999

    Issuer:                Campbell County

       Maturity            Principal              Coupon Rate            YTM at Issuance        Term (Yrs)
    6/25/1999       $           10,515,000                  4.000                     3.800               1




Sources and notes:
 (1) See Official Statement relating to $22,000,000 Campbell County School District Number 1 State of Wyoming
     General Obligation Bonds, Series 1996, dated June 24, 1996.
(2) See Official Statement relating to $6,290,000 Campbell County School District Number 1 State of Wyoming
    Tax Anticipation Warrants, Series 1996, dated July 17, 1996.
(3) See Official Statement relating to $10,075,000 Campbell County School District Number 1 State of Wyoming
    Tax Anticipation Warrants, Series 1997, dated July 18, 1997.
(4) See Official Statement relating to $10,515,000 Campbell County School District Number 1 State of Wyoming
    Tax Anticipation Warrants, Series 1998, dated June 26, 1998.
                                   Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 32 of 41

Exhibit F-3
Sublette County, WY: Municipal Debt Issuance
          Sublette County School District No. 1 General Obligation Refunding Bonds (Series 1995) (1)
    Dated:                           6/1/1995
    Maturity:                        Multiple*
    Issuer:                   Sublette County

       Maturity             Principal               Coupon Rate             YTM at Issuance             Term
    7/1/1996         $              515,000                   4.500                      4.500                 1
    7/1/1997                        535,000                   4.700                      4.700                 2
    7/1/1998                        560,000                   4.850                      4.850                 3
    7/1/1999                        425,000                   5.000                      5.000                 4



                Sublette County School District No. 1 General Obligation Bonds (Series 1996) (2)
    Dated:                        12/15/1996
    Maturity                        Multiple*
    Issuer:                   Sublette County

       Maturity             Principal               Coupon Rate             YTM at Issuance             Term
    6/1/1998         $              100,000                   6.250                      4.050                  1
    6/1/1999                        175,000                   6.250                      4.150                  2
    6/1/2000                        175,000                   6.250                      4.250                  3
    6/1/2001                        175,000                   6.250                      4.350                  4
    6/1/2002                        225,000                   6.100                      4.450                  5
    6/1/2003                        225,000                   4.250                      4.550                  6
    6/1/2004                        250,000                   4.250                      4.700                  7
    6/1/2005                        250,000                   4.250                      4.750                  8
    6/1/2006                        250,000                   4.250                      4.800                  9
    6/1/2007                        275,000                   4.250                      4.900                 10



Sources and notes:
 (1) See Final Offering Circular relating to $2,035,000 Sublette County School District Number 1, State of
     Wyoming General Obligation Refunding Bonds, Series 1995, dated May 9, 1995.
 (2) See Official Statement regarding $2,100,000 Sublette County School District Number 1 State of Wyoming
     General Obligation Bonds, Series 1996, dated December 11, 1996
                                   Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 33 of 41

Exhibit F-3
Sweetwater County, WY: Municipal Debt Issuance

       Sweetwater County School District No. 2 General Obligation Building Bonds (Series 1994) (1)
  Dated:                        10/15/1994
  Maturity:                       Multiple*
  Issuer:               Sweetwater County
     Maturity              Principal             Coupon Rate           YTM at Issuance          Term
  6/30/1997         $               60,000                 4.750                    4.750               3
  6/30/1998                        180,000                 5.000                    5.000               4
  6/30/1999                        345,000                 5.200                    5.200               5
  6/30/2000                        455,000                 5.400                    5.400               6
  6/30/2001                      1,115,000                 6.000                    5.550               7
  6/30/2002                      1,235,000                 6.500                    5.650               8
  6/30/2003                      1,315,000                 6.500                    5.750               9
  6/30/2004                      1,395,000                 7.000                    5.850              10
  6/30/2005                      1,510,000                 5.950                    5.950              11
  6/30/2006                      1,610,000                 6.050                    6.050              12
  6/30/2010                      7,660,000                 6.300                    6.300              16
  6/30/2012                      4,020,000                 6.400                    6.400              18

              Sweetwater County School District No. 1 Tax Anticipation Warrants (Series 1996) (2)
  Dated:                         8/26/1996
  Maturity:                      6/30/1997
  Issuer:               Sweetwater County

     Maturity              Principal             Coupon Rate           YTM at Issuance          Term
  6/30/1997         $            4,750,000                 4.250                    3.870               1

              Sweetwater County School District No. 1 Tax Anticipation Warrants (Series 1997) (3)
  Dated:                          7/1/1997
  Maturity:                      6/30/1998
  Issuer:               Sweetwater County

     Maturity              Principal             Coupon Rate           YTM at Issuance          Term
  6/30/1998         $            3,800,000                 4.150                    3.900               1
                                   Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 34 of 41

Exhibit F-3
Sweetwater County, WY: Municipal Debt Issuance

        Sweetwater County School District No. 2 General Obligation Refunding Bonds (Series 1998) (4)
    Dated:                         6/1/1998
    Maturity:                      Multiple*
    Issuer:             Sweetwater County
       Maturity            Principal             Coupon Rate            YTM at Issuance           Term
    6/30/1999       $            1,135,000                 3.850                     3.850                1
    6/30/2000                    1,150,000                 4.000                     4.000                2
    6/30/2001                      130,000                 4.150                     4.150                3
    6/30/2002                      135,000                 4.250                     4.250                4
    6/30/2003                      140,000                 4.300                     4.300                5
    6/30/2004                      155,000                 4.350                     4.350                6
    6/30/2005                    1,660,000                 4.450                     4.450                7
    6/30/2006                    1,745,000                 4.500                     4.500                8
    6/30/2007                    1,835,000                 4.500                     4.550                9
    6/30/2008                    1,950,000                 4.600                     4.600               10
    6/30/2009                    2,040,000                 4.700                     4.700               11
    6/30/2010                    2,145,000                 4.700                     4.800               12
    6/30/2011                    2,255,000                 4.800                     4.900               13
    6/30/2012                    1,725,000                 4.900                     5.000               14

Sources and notes:
 (1) See Official Statement regarding $20,900,000 Sweetwater County School District Number 2 State of
     Wyoming General Obligation Bonds, Series 1994, dated October 15, 1994.
 (2) See Official Statement regarding $4,750,000 Sweetwater County School District Number 1 State of Wyoming
     Tax Anticipation Warrants, Series 1996, dated August 19, 1996.
 (3) See Official Statement regarding $3,800,000 Sweetwater County School District Number 1 State of Wyoming
     Tax Anticipation Warrants, Series 1996, dated June 25, 1997.
 (4) See Official Statement regarding $18,200,000 Sweetwater County School District Number 2 State of
     Wyoming General Obligation Refunding Bonds, Series 1998, dated June 1, 1998.
                                   Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 35 of 41

Exhibit F-3
Natrona County, WY: Municipal Debt Issuance


              Natrona County School District Number 1 General Obligation Bonds (Series 1994) (1)
    Dated:                           7/1/1994
    Maturity:                        Multiple*

    Issuer:                           Natrona

         Maturity              Principal          Coupon Rate          YTM at Issuance          Term
    7/1/1995              $         1,070,000              6.100                   3.700                1
    7/1/1996                          970,000              6.000                   4.300                2
    7/1/1997                          975,000              4.400                   4.400                3
    7/1/1998                          965,000              4.600                   4.600                4
    7/1/1999                        1,065,000              4.800                   4.800                5
    7/1/2000                          635,000              4.900                   4.900                6
    7/1/2001                          665,000              5.000                   5.000                7
    7/1/2002                          700,000              5.100                   5.100                8
    7/1/2003                          735,000              5.200                   5.200                9
    7/1/2004                          770,000              5.300                   5.300               10
    7/1/2006                        1,670,000              5.450                   5.450               12
    7/1/2009                        2,870,000              5.850                   5.850               15
    7/1/2012                        3,410,000              6.000                   6.000               18



Sources and notes:
 (1) See Official Statement regarding $16,500,000 Natrona County School District Number 1 State of
     Wyoming General Obligation Bonds, Series 1994, dated July 1, 1994.
                                            Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 36 of 41

                                                      Exhibit G: BVAL AAA Municipal Bond Yield Index1
               Interest
               Rate (%)

                    20.0

                                                                                                                                                                        18.0%




                    15.0




                    10.0




                     5.0




                     0.0
                                3M            6M            1Y            2Y            3Y            4Y            5Y            6Y            7Y            8Y            9Y
                                                                                                                                                                                    Term
                                                             BVAL AAA MUNI Yield Curve - Jan '17                               WY Penalty Rate




1   Based on Bloomberg LP’s BVAL AAA Municipal Bond Yield Index as of January 30, 2017, which corresponds to the period during which the Debtor did not pay the ad valorem taxes.
                                         Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 37 of 41

                                                  Exhibit H-1: LIBOR Rates, Over Time (1996 – 2017)1
            Interest
            Rate (%)

                       20.0

                                                                                                                                                                  18.0%




                       15.0




                       10.0




                        5.0




                        0.0
                         Jan-1996          Jan-1999           Jan-2002           Jan-2005            Jan-2008           Jan-2011           Jan-2014            Jan-2017


                                                  1M LIBOR            3M LIBOR            6M LIBOR           12M LIBOR             WY Penalty Rate




1 Board of Governors of the Federal Reserve System (US), 1-Month London Interbank Offered Rate (LIBOR), based on U.S. Dollar, Percent, Daily, Not Seasonally Adjusted [USD1MTD156N], 3-Month
London Interbank Offered Rate (LIBOR), based on U.S. Dollar, Percent, Daily, Not Seasonally Adjusted [USD3MTD156N], 6-Month London Interbank Offered Rate (LIBOR), based on U.S. Dollar,
Percent, Daily, Not Seasonally Adjusted [USD6MTD156N], and 12-Month London Interbank Offered Rate (LIBOR), based on U.S. Dollar, Percent, Daily, Not Seasonally Adjusted [USD12MD156N],
retrieved from FRED, Federal Reserve Bank of St. Louis; https://fred.stlouisfed.org, March 14, 2019.
                                         Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 38 of 41

                                       Exhibit H-2: Average LIBOR Interest Rates (1997, 1998, & 2017)1
            Interest
            Rate (%)

                       20.0


                                                                                                                                                   18.0%




                       15.0




                       10.0




                        5.0




                        0.0
                                            1M                                 3M                                  6M                                 1Y
                                                                                                                                                                           Term
                                                          1997 LIBOR           1998 LIBOR            2017 LIBOR           WY Penalty Rate




1 Board of Governors of the Federal Reserve System (US), 1-Month London Interbank Offered Rate (LIBOR), based on U.S. Dollar, Percent, Daily, Not Seasonally Adjusted [USD1MTD156N], 3-Month
London Interbank Offered Rate (LIBOR), based on U.S. Dollar, Percent, Daily, Not Seasonally Adjusted [USD3MTD156N], 6-Month London Interbank Offered Rate (LIBOR), based on U.S. Dollar,
Percent, Daily, Not Seasonally Adjusted [USD6MTD156N], and 12-Month London Interbank Offered Rate (LIBOR), based on U.S. Dollar, Percent, Daily, Not Seasonally Adjusted [USD12MD156N],
retrieved from FRED, Federal Reserve Bank of St. Louis; https://fred.stlouisfed.org, March 14, 2019.
                                         Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 39 of 41

                                                       Exhibit I: Prime Rate, Over Time (1996 – 2017)1
             Interest
             Rate (%)

                        20.0

                                                                                                                                                                     18.0%




                        15.0




                        10.0




                         5.0




                         0.0
                          Jan-1996         Jan-1999            Jan-2002           Jan-2005            Jan-2008           Jan-2011            Jan-2014           Jan-2017


                                                                           Bank Prime Loan Rate            WY Penalty Rate




1 Board of Governors of the Federal Reserve System (US), Bank Prime Loan Rate, Percent, Monthly, Not Seasonally Adjusted [MPRIME], retrieved from FRED, Federal Reserve Bank of St. Louis;
https://fred.stlouisfed.org, March 14, 2019.
                                         Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 40 of 41

                                              Exhibit J: Federal Funds Rate, Over Time (1996 – 2017)1
            Interest
            Rate (%)

                       20.0


                                                                                                                                                                    18.0%




                       15.0




                       10.0




                        5.0




                        0.0
                         Jan-1996          Jan-1999           Jan-2002            Jan-2005           Jan-2008           Jan-2011            Jan-2014           Jan-2017


                                                                            Federal Funds Rate           WY Penalty Rate




1
 Board of Governors of the Federal Reserve System (US), Effective Federal Funds Rate, Percent, Monthly, Not Seasonally Adjusted [FEDFUNDS], retrieved from FRED, Federal Reserve Bank of St.
Louis; https://fred.stlouisfed.org, March 14, 2019.
                                        Case 18-03244 Document 31-3 Filed in TXSB on 03/14/19 Page 41 of 41

                         Exhibit K: Consumer Credit – Assessed Interest Rates, Over Time (1996 – 2017)1
            Interest
            Rate (%)

                       20.0

                                                                                                                                                                   18.0%




                       15.0




                       10.0




                        5.0




                        0.0
                         Jan-1996         Jan-1999           Jan-2002           Jan-2005           Jan-2008           Jan-2011           Jan-2014           Jan-2017


                                                                   Credit Cards - Assessed Interest           WY Penalty Rate




1Board of Governors of the Federal Reserve System (US), Commercial Bank Interest Rate on Credit Card Plans, Accounts Assessed Interest [TERMCBCINTNS], retrieved from FRED, Federal Reserve
Bank of St. Louis; https://fred.stlouisfed.org, March 14, 2019.
